 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 298Duffy Tool & Stamping, LLC and International Un-ion, United Automobile, Aerospace & Agricul-tural Implement Workers of America (UWA) and Benny Newby.  Cases 25ŒCAŒ25841 and 25ŒCAŒ25871 November 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX  AND HURTGEN On July 14, 1999, Administrative Law Judge C. Rich-ard Miserendino issued the attached decision.  The Re-spondent filed exceptions and a supporting brief.  The General Counsel filed an answering brief and cross-exceptions. The National Labor Relations Board has delegated its authority in this matter to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order as modified.3 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Duffy Tool & Stamping, L.L.C., Muncie, Indiana, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1.  Substitute the following for paragraph 1(c). ﬁ(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.ﬂ 2.  Substitute the following for paragraphs 2(b)-(d).                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not  to overrule an adminis-trative judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 There are no exceptions to the judge™s recommendation to dismiss the complaint™s 8(a)(3) and (5) allegations with respect to Benny Newby. We find merit in the General Counsel™s contention in cross-exceptions that, in addition to the seven rules identified in the judge™s decision, rules A.6 and B.5 were new work rules that the Respondent unilaterally implemented in violation of Sec. 8(a)(5).  We find no merit, however, in the General Counsel™s contention that the 8(a)(5) finding should also include the policy declaring the Respondent™s right to search employee property.  Prior to filing the cross-exceptions, the General Counsel did not specifically allege that the implementation of this employer investigatory policy, as opposed to rules governing em-ployee conduct, was unlawful, and the issue was not fully litigated. 3 We shall modify the Order to accord with Indian Hills Care Cen-ter, 321 NLRB 144 (1996), and with traditional Board remedial lan-guage for the injunctive and personnel record removal provisions rec-ommended by the judge. ﬁ(b) Within 14 days from the date of this Order, offer all employees discharged, suspended, or otherwise de-nied work opportunities as a result of the work rules, including the attendance policy, unilaterally implemented on January 1, 1998, full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed. ﬁ(c) Make whole all employees who were disciplined, or otherwise denied work opportunities, as a result of the unilateral implementation of the above rules in the man-ner set forth in the remedy section of the judge™s deci-sion. ﬁ(d) Within 14 days from the date of this Order, re-move from its files any reference to discipline which relies on the unlawfully implemented new work rules and attendance policy, and, within 3 days thereafter notify the affected employees in writing that this has been done and that the discipline will not be used against them in any way.ﬂ 3.  Substitute the attached notice for that of the admin-istrative law judge.  MEMBER HURTGEN, concurring. I agree that the Respondent violated Section 8(a)(5) and (1) of the Act by implementing its new work rules, including a new attendance policy, effective January 1, 1998.  I agree that there was no overall impasse in nego-tiations on that date.  However, there can be circum-stances where an impasse on a particular subject can privilege implementation as to that subject.  In Bottom Line Enterprises, 302 NLRB 373 (1991), and RBE Elec-tronics of S.D., 320 NLRB 80 (1995), the Board held that a union-caused delay in bargaining, or economic exigen-cies compelling prompt action, can excuse an employer™s implementation of a particular proposal, even in the ab-sence of an overall impasse in bargaining.  I believe that the ﬁeconomic exigencyﬂ part of the test is unnecessarily strict.  When, as here, the parties are bargaining for a contract, and the employer wishes to make a change dur-ing the bargaining, there is clearly nothing unlawful about proposing such a change.  And, if the parties reach a good-faith impasse as to that matter, I believe that the ﬁimplementation upon impasseﬂ rule should be followed.  I would require only that the employer offer a legitimate business interest for implementing upon the specific im-passe (rather than waiting for a general impasse). In the instant case, Respondent does not show the req-uisite business interest.  Indeed, it argues that the ﬁnewﬂ work rules are a mere codification of the old rules.  On this basis, I concur in finding the violation. 330 NLRB No. 36  DUFFY TOOL & STAMPING, LLC 299APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT revise, expand, unilaterally implement or 
enforce work rules, including an attendance policy, ap-
plicable to employees represented by International Un-

ion, United Automobile, Ae
rospace & Agricultural Im-
plement Workers of Americ
a (UAW), without bargain-
ing to impasse with the UAW over those actions. 
WE WILL NOT discipline, discharge, suspend or other-
wise deny work opportunities to employees represented 

by UAW based on the work rules and attendance policy 

we unilaterally implemented on January 1, 1998. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you 
in the exercise of rights 
guaranteed you by Section 7 of the Act. 
WE WILL cancel, withdraw, and rescind the work rules, 
including the attendance policy, we unilaterally imple-

mented on January 1, 1998, 
as to employees represented 
by the UAW. 
WE WILL remove all disciplinary warnings, including 
supervisor/group leader documentation forms, which rely 
on and/or reference in any way the work rules, including 
the attendance policy, we unilaterally implemented on 
January 1, 1998, from the personnel files of employees 
who are represented by UAW. 
WE WILL, within 14 days from the date of the Board™s 
order, offer all employees discharged, suspended, or oth-
erwise denied work opportunities as a result of the work 

rules, including the attendance policy, we unilaterally 
implemented on January 1, 1998, full reinstatement to 
their former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to their 
seniority or any other rights and privileges previously 
enjoyed. 
WE WILL make whole all employees who were dis-
charged, suspended, or otherwise denied work opportuni-

ties as a result of the work rules, including the attendance 

policy, we unilaterally implemented on January 1, 1998. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to discipline 
which relies on the unlawfully implemented new work 
rules and attendance policy, and, 
WE WILL, within 3 days 
thereafter, notify all affected employees in writing that 
this has been done and that the discipline will not be used 
against them in any way. 
WE WILL, on request, bargain with the Union about the 
revision, expansion, implementation and/or enforcement 
of work rules, including the attendance policy, governing 
the employees represented by the Union and embody in a 

signed agreement any understanding reached. 
 DUFFY TOOL & STAMPING, LLC  Joseph P. Sbuttoni, Esq. and Joanne C. Mages, Esq
., for the 
General Counsel. Jack H. Rogers, Esq
., of Indianapolis, Indiana, for the Respon-
dent. DECISION STATEMENT OF THE 
CASE C. RICHARD MISERENDINO, Administrative Law Judge. This 
case was tried in Indianapolis
, Indiana, on January 25Œ27, 
1999. The charge in Case 25ŒCAŒ25841 was filed on February 
3, 1998, and amended on June 18,
 1998. The charge in Case 
25ŒCAŒ25871 was filed on February 11, 1998, and twice 
amended on April 7 and May 29, 1998, respectively. An order 
consolidating cases, consolidated 
complaint, and notice of hear-
ing were issued on June 29, 1998, and the consolidated com-
plaint was amended on January 13, 1999.  
The amended consolidated complaint alleges that the Re-
spondent violated Section 8(a)(5
) of the Act by unilaterally 
implementing a new attendance
 policy and new work rules 
during contract negotiations wit
hout the consent of the Interna-tional Union, United Automobile, Aerospace & Agricultural 
Implement Workers of America (UAW or the Union) and in the 
absence of a legitimate impasse. It
 also alleges that the Respon-
dent violated Section 8(a)(3) of the Act by unlawfully suspend-
ing and subsequently discharg
ing Benny Newby, a union sup-
porter and member of the union bargaining committee, because 
of his union activity. Finally, 
the amended consolidated com-
plaint asserts that Newby™s su
spension and discharge violated 
Section 8(a)(5) of the Act because it was based on the unilater-
ally implemented new work rules.  
The Respondent™s timely answer 
denied the material allega-
tions of the consolidated comp
laint as amended. The Respon-
dent asserts that the parties were
 legitimately at impasse when 
the new attendance policy and 
new work rules were imple-mented. It further asserts that 
no violation occurred because the 
new work rules were a refinement
 of the work rules in exis-
tence prior to January 1, 1998, and because the Union waived 

its right to bargain on these issues during the course of collec-
tive bargaining. As for Newby™
s discharge, the Respondent 
asserts that he was in final warning status when he received an 
additional warning that warranted
 his suspension and discharge. 
It also asserts that Newby w
ould have been discharged under 
status quo ante work rules, even if new work rules had not been 
unilaterally implemented.  
The parties have been afforded a full opportunity to appear, present evidence, examine and 
cross-examine witnesses, and 
file briefs.  
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a corporation, is engaged in the manufac-
ture and sale of automotive parts at its facility in Muncie, Indi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 300ana, where during the 12-mont
h period preceding June 29, 
1998, it sold and shipped goods valued in excess of $50,000 
directly to points outside the St
ate of Indiana. The Respondent 
admits and I find that it is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.  
The Respondent further admits and I find that the Interna-
tional Union, United Automobile, Aerospace & Agricultural 
Implement Workers of America (the
 Union) is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. The Unilateral Implementation of Work Rules  
1. Background The Respondent operates two plan
ts in Muncie, Indiana. One plant is located at 3224 Meeker Avenue (Meeker Avenue) and 

the other at 3401 W. 8th Street (8
th Street). In 1994, the Union 
unsuccessfully attempted to represent the Respondent™s produc-
tion and maintenance employees 
in a bargaining unit covering 
both plants. Two years later, the Union initiated another orga-

nizing drive and won a Board-c
onducted representational elec-
tion. On October 25, 1996, the Union was certified as the ex-

clusive collective-bargaining representative in an appropriate 
unit consisting of: 
 All production and maintenance employees employed by the 
Respondent at its 3224 S. Meeker Avenue, and 3401 W. 8th 
Street, Muncie, Indiana facilities; 
BUT EXCLUDING 
all tempo-
rary employees, all office clerical employees, all professional 

employees, all engineers, all draftsmen, all foremen, and all 
guards and supervisors as defined by the Act. 
 Collective bargaining for an initial contract began on January 
23, 1997. After several negotia
ting sessions the Respondent 
announced that it was going to 
unilaterally implement a new 
attendance policy and new work rules on January 1, 1998.  
2. The negotiating sessions leadin
g up to unilateral implementa-
tion January 23, 1997 
The Respondent™s bargaining te
am consisted of Attorney 
Jack Rogers, Patti Dailey, Pat Mastery, and James Cook. The 
Union™s bargaining team included UAW Representative Kenny 
Hill, and unit employees Benny 
Newby, Bob Reel, John Wake, 
and Les Ball. On January 23, the discussion focused on ground 
rules and places to meet for negotiations. The parties agreed to 
discuss noneconomic proposals first. The parties also agreed 
that agreement on any one provision was not final until there 
was agreement on all provisions. 
February 26, 1997 
On February 26, 1997, the parties met at a restaurant in a lo-
cal hotel. The Union presented a two-page noneconomic pro-
posal, which essentially outline
d eight noneconomic provisions 
it sought to include in the initial contract. Among these were recognition, union-security and 
dues-checkoff application of 
the contract, seniority, representation by a bargaining commit-
tee with reasonable paid time off for grievance handling, griev-
ance procedure, and hours of work and overtime. There also 

was a general provision that speci
fically noted that ﬁ[a]ll past 
and current practices includi
ng the Employee Handbook, that 
are not specifically discontinued 
or altered by this Agreement 
will remain in effect and become part of this Agreement.ﬂ (R. 

Exh. 9, No. 8.) 
April 4, 1997 On April 4, 1997, the Responde
nt presented its noneconomic proposal. It contained a ﬁManagement-Rightsﬂ clause and an 
ﬁEmployer Rulesﬂ provision, both 
of which referenced the Re-
spondent™s right to make work rules. (R. Exh. 11.) Hill credibly 
testified that, in essence, he told Rogers that while the Union 
was not opposed to having a management-rights clause in the 
contract, it was subject to ne
gotiation and contingent upon the 
Union obtaining a union-security
 clause, dues-checkoff clause, 
and grievance procedure.
1 He also told Rogers that while the 
Union was not interested in writing work rules for the Respon-
dent, it reserved the right to review the proposed work rules in 
the course of negotiations and grieve the application of any 
work rule under the proposed grievance procedure.  
May 22, 1997 
On May 22, the Union gave 
the Respondent a counterpro-posal, which basically integrated 
the core provisions of its ini-
tial two-page proposal with the provisions of the Respondent™s 
April proposal. (R. Exh. 10.) During this negotiating session, the union committee pointed out that some of the Respondent™s 
policies were vague and 
inconsistently applied.
 For example, 
the Respondent™s attendance policy, which was unwritten,
2 was not being uniformly applied. Ra
ther, each supervisor subjec-
tively and selectively meted out discipline for attendance 
infrac-
tions. The Respondent told the Union that it would consider the 
proposals and respond at the next session. 
June 11, 1997 At the June 11 bargaining sessi
on, the Respondent reviewed 
each of the Union™s May 22 proposals. It also informed the 
Union that it had the opportunity to expand the pool of mutual 
funds available to employees 
for investment under the Respon-dent™s 401(k) plan and that it intended to do so. The Union did 
not oppose the change.  
Eventually the discussion turned to work rules and atten-
dance. According to the Respondent™s vice president, James 
Cook, it was the Respondent™s position that it had the right to 
establish work rules, including attendance, and that the Union 
did not disagree. Cook testified th
at Hill told Rogers that the 
Union did not want to write th
e rules for the Respondent and 
did not want the rules written into the contract. By Cook™s ac-
count, Hill had conceded that the Respondent had the right to 
unilaterally establish work rules.
 However, Cook also testified 
that Hill told the Respondent that the Union reserved the right 
to review and grieve the work rules under a negotiated griev-
ance procedure.  
Hill denied however that he ever said that the Respondent 
ﬁmakes the rules.ﬂ Instead, he tes
tified that he told Rogers that 
the Union did not want the responsibility for administering 
discipline or running the plant. 
He also testified that although 
he told Rogers that at some poi
nt there would be a management 
clause, as part of a total agreement, he never agreed nor waived 
                                                          
 1 Although Hill could not recall when
 he first discussed the man-
agement-rights clause with the Res
pondent, he credibly testified that 
whenever Rogers asked if the Uni
on was interested in a management-
rights clause, he would respond by 
asking if the Respondent was inter-
ested in a dues-checkoff and union-s
ecurity clause. Because Rogers 
repeatedly told Hill th
at the Respondent was not interested in dues-
checkoff or union-security clauses,
 an agreement on a management-
rights clause was never reached. 
2 The only written reference to the 
term ﬁattendanceﬂ appeared in the 
Respondent™s handbook as a cause for discipline.  
 DUFFY TOOL & STAMPING, LLC 301the right to negotiate over any segment of the agreement, in-
cluding work rules. Thus, the thrust of Hill™s testimony was that 
in the final analysis a union-security clause, dues-checkoff 
clause, and grievance procedure would be the quid pro quo for 
a management-rights clause an
d employer rules provision as 
part of a final contract. 
While I credit, for demeanor 
reasons, Cook™s testimony that 
Hill told Rogers that he did not want to write the work rules for 
the Respondent, I note that these 
comments that were not made 
in isolation at the bargaining table. Rather, the evidence viewed 
as a whole shows that Hill also
 told Rogers that the Union 
would be receptive to a work rules provision and management-
rights clause in exchange for a union-security clause, dues-
checkoff clause, and a grievance procedure. Indeed, a fair and 
complete reading of the Union™s counterproposal (R. Exh. 11), 
reflects that it contains not only a ﬁmanagement-rightsﬂ and 
ﬁemployer rulesﬂ clause, but also a ﬁgrievance procedureﬂ and 
ﬁunion-security/dues-checkoffﬂ clauses. Moreover, the unrebut-
ted testimony of employee Les Bell, a member of the Union™s 
bargaining committee, also shows that the work rules provision 
in the Union™s May 22 proposal was discussed in the context 
that ﬁit would be one of the 
negotiable items that we would 
discuss.ﬂ (Tr. 256.) 
Thus, Cook™s assertions that the Union conceded that the Re-
spondent had the right to make 
the work rules is unpersuasive. 
Rather, I credit Hill™s testimony that the Union considered the 
work rules to be negotiable and th
at it sought to obtain a union-
security and dues-checkoff clause, as well as a grievance pro-
cedure, in exchange for the management-rights and work rules 
provisions. July 17, 1997 
When negotiations resumed 
on July 17, 1997, the Respon-
dent presented the Union with a written proposal for a ﬁno 
faultﬂ point based attendance pol
icy. Under the new attendance 
policy, an employee would rece
ive two points per infraction, 
such as clocking in late. As the points accumulated and reached 

certain levels, progressive discipline would be invoked. 
The Union reacted unfavorably to the Respondent™s pro-
posal. Hill testified that union negotiator, Bob Reel, opined that 
the policy as written would result in the termination of at least 
half the employees. While the Union anticipated that a uniform 
attendance policy would become part of the total collective-
bargaining agreement, it was unwilling to accept the policy 
proposed by the Respondent. 
After taking the Respondent™s 
attendance proposal under ad-visement, the Union inquired 
whether the Respondent would 
entertain an economic proposal. Because not much progress 
had not been made on noneconomic issues, the Union sought to 
move onto economic issues. Although the Respondent agreed to review an economic proposal by 
the Union, it also wanted to 
continue discussing noneconomic issues. As Cook explained, 
ﬁ[W]hen we said we would acce
pt their economic proposals . . . 
we had to be careful, we did not want to proceed too far down 
the path without discussing 
noneconomic because from our 
perspective they are all tied together.ﬂ (Tr. 418.)   
August 7, 1997 On August 7, 1997, Hill presented a defined benefit pension 
plan and asked the Respondent fo
r job descriptions. Seniority 
was also discussed and Hill told the Respondent that the Union 

would provide more details ab
out an apprenticeship program. 
According to Cook, when the s
ubject of work rules came up, Hill stated that he did not want work rules in the contract. Cook 
testified that Hill stated during negotiations that ﬁwe don™t want 
them (i.e., work rules) to be 
subject to negotia
tions, bargaining, 
but we sure want to look at them. We reserve the right to look 
at them. And we may, we won™t necessarily agree with them, 
but we don™t want them part of the contract.ﬂ (Tr. 392.) For the 
reasons discussed earlier, I rej
ect the implication of Cook™s 
testimony that the Union did not 
want to negotiate about work 
rules. September 11, 1997 
At the September 11 negotiating session, the Respondent 
presented the Union with job classifications, rather than job 
descriptions. The union bargaining committee became upset 
because they were expecting job descriptions. Although the 
Respondent attributed the mix-up to a ﬁmisunderstanding,ﬂ it 
also stated that it would have to ﬁdevelopﬂ job descriptions to 
coincide with a new quality a
ssurance program that it was im-
plementing (QS9000). The Union presented its apprenticeship 
program, as well as its economic proposal, which the Respon-dent took under advisement. 
September 25, 1997 
When negotiations resumed on September 25, the Respon-
dent informed the Union that it had not yet completed its eco-
nomic package, but that it was prepared to discuss none-
conomic issues. Although Cook tes
tified that the Union showed 
no interest in discussing noneconomic issues, Hill credibly 
denied that was the case. He also pointed out that by now the 
Union had presented both an economic and noneconomic pro-
posal. Contrary to Cook™s assert
ions, the evidence shows that 
on September 25 the parties discussed a change to the hours 
and shifts of the maintenance employees at the 8
th Street plant 
proposed by the Respondent. Before the negotiating session 
ended, the union bargaining committee agreed to the changes, 
which eventually were put into effect. 
October 9, 1997 
On October 9, economic issues were the focus of the nego-
tiations. The Respondent told the Union that its economic pro-
posal was too costly. After cauc
using, the Union made some 
changes to their economic proposal and the Respondent pre-
sented its own economic proposal.  
October 23, 1997 
The parties met again on October 23 to discuss the differ-
ences in their economic proposal
s. They also discussed the 
Union™s proposal to establish a joint apprenticeship committee 
for the purpose of training employees in a 4-year journeyman 
program. The definition of seniority, skill, and ability were also 
discussed, but very li
ttle was agreed upon.   
November 16, 1997 
On November 16, the Respondent gave the Union a list of 
specific work rules (GC Exh. 7) and redistributed the new at-
tendance policy that it presented in July. It also gave the Union 
some changes to its medical co
verage (GC Exh. 3). Notably, 
the Respondent told the Union that, effective January 1, 1998, it 
would implement the list of work rules (many of which were 
new), the new attendance policy, and the medical changes. A 
very heated discussion took place. While the Union did not 
oppose the medical changes, it strenuously opposed the unilat-
eral implementation of the new 
work rules and new attendance 
policy. Cook testified that Hill unequivocally told Rogers 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 302ﬁ[Y]ou can™t unilaterally implemen
t these rules.ﬂ (Tr. 402.) He 
nevertheless opined that the 
Respondent had already estab-
lished its right to make work ru
les and that the Union had ac-
knowledged that right by stating that
 it did not want to write the 
rules or make them a part of the contract.  
In contrast, Hill testified that the union bargaining committee 
was very upset because the work rules had not been negotiated. 
He stated that when the union committee caucused, its mem-
bers were yelling at him to file an unfair labor practice charge, 
but he thought it would be premature, since no changes had yet 
been made. Hill testified that when they returned to the bargain-

ing table, he told Rogers that if the Respondent implemented 
the work rules (including the attendance policy) the Union 

would seek relief with the Board. Union committee member, 
Les Bell, also testified that the Union not only opposed the 
unilateral implementation of ne
w work rules and new atten-
dance policy, but that it told the Respondent that there was no 
way that they were agreeing to it, and that the work rules had to 
be negotiated as part of the contract. (Tr. 250.)  
December 9, 1997 
On December 9, Hill asked Roge
rs if the Respondent still in-tended to implement the proposed
 attendance policy and work 
rules on January 1, 1998. Rogers
 responded, ﬁYes.ﬂ Cook testi-fied that the Union refused to discuss the work rules. Hill de-
nied that assertion. (Tr. 222.) For demeanor reasons, I credit 
Hill™s denial. 
A short time later, the Respondent gave a copy of the new at-
tendance policy and the list of work rules to the employees and 
asked them to sign a paper acknowledging receipt. Some ini-
tially refused to sign, but eventually did so after the rules were 
implemented on January 1, 1998. Hill testified that the bargain-
ing unit employees were very upset because they had been told 
that there would be no changes until after a contract had been 
finalized and it had been put 
to a vote by the employees.  
3. The negotiating sessions which took place after unilateral 
implementation January 15, 1998 
When the negotiators returned to the bargaining table on 
January 15, there was a heated discussion about the unilateral 
implementation of the new attendance policy and new work 
rules. Hill advised Rogers that
 the Respondent™s actions were 
unlawful and that the union was going to seek relief. In addi-
tion, some of the union bargaining committee members had 
received ﬁpointsﬂ under the new 
attendance policy because they 
attended a union meeting. After caucusing, the Respondent 
advised the union bargaining committee members that there 
had been a misunderstanding and that the Respondent would 
rescind the points, which it did. The parties then discussed eco-
nomic issues, including a new ec
onomic proposal presented by 
the Respondent. (Tr. 408.) 
March 5, 1998 
At the bargaining session on 
March 5, the Respondent 
amended the new attendance policy that it unilaterally imple-
mented on January 1. Hill testified that he told Rogers that the 
Respondent did not have the righ
t to implement 
the policy uni-
laterally in the first place and that therefore it did not have the 
right to change the policy unilate
rally. There was some discus-
sion about the last economic offers made by both sides. The 
Respondent presented the Union with a survey it had conducted 
to support its ec
onomic proposal.  At that point, Hill pointed out to Rogers that they had been 
negotiating for over a year, that there were considerable prob-

lems in the plant, and that there had been no marked progress in 
negotiations. Hill testified that Rogers asked, ﬁI assume you are 
asking for our last best offer?ﬂ According to Hill, he told 
Rogers, ﬁI™m asking you to put 
something on the table that we 
can work with and that we can negotiate over.ﬂ  
By letter, dated April 23, 1998, the Respondent gave the Un-
ion its last best offer. Hill opted not to respond to the offer in 

writing, but instead chose to discuss it at the next negotiating 
session.  
May 27, 1998 
When bargaining resumed on May 27, the Union told the 
Respondent that its last best offer was ﬁtotally unacceptable.ﬂ 
According to Hill, it lacked a union-security clause, a dues-
checkoff clause, and a grievance 
procedure. Hill told Rogers 
that the Union could never agree to a contract that did not con-
tain these provisions. He also told Rogers that the Union would 
be available to meet again whenever the Respondent modified 
its proposal. No other issues were
 discussed and there were no 
other meetings until January 7, 1999. 
January 7, 1999 
At Hill™s request, another meet
ing was scheduled for January 
7, 1999. When Hill sought to have the mayor of Indianapolis, 

as well as the city council, me
diate the contract dispute, Cook 
rejected the notion out of hand. He opined that the mayor and 
city council were unfamiliar wi
th the Respondent and that he 
was not interested in local mediation. The meeting ended and 

there have been no other negotiation sessions.  
4. Analysis and findings 
a. The unlawful conduct 
Where, as here, the parties ar
e engaged in negotiations for a collective-bargaining agreement, an employer™s obligations to 
refrain from unilateral changes extends beyond the mere duty to 
provide notice and an opportunity 
to bargain about a particular 
subject matter. Rather, it encompasses a duty to refrain from 
implementation at all, absent 
overall impasse on bargaining for 
the agreement as a whole. The Board has recognized two lim-

ited exceptions to this general rule: (1) when a union engages in 
tactics designed to delay barg
aining and (2) when economic exigencies compel prompt action. 
Bottom Line Enterprises, 
302 NLRB 373 (1991). A further refinement of the second limited 
exception was enunciated by the Board in
 RBE Electronics of S.D., 
320 NLRB 80 (1995). However, there is no evidence, and 
the Respondent does not argue, that
 either of these limited ex-
ceptions applies in this case. Thus, the precise issue is whether 
there was an overall impasse on bargaining for the agreement 
as a whole? I find that ther
e was no overall impasse on January 
1, 1998. 
Impasse is the point in time of negotiations when the parties 
are warranted in assuming that
 further bargaining would be 
futile. 
Pillowtex Corp.,
 241 NLRB 40, 46 (1979). Both parties 
must legitimately believe that they are at the end of their bar-
gaining rope. PRC Recording Co., 280 NLRB 615, 635 (1986), 
enfd. 836 F.2d 289 (7th Cir. 1987). None of these conditions 

existed on January 1, 1998.  
The evidence shows that when
 the Respondent declared on 
November 16, 1997, that it was going to implement the new attendance policy and new work 
rules on January 1, 1998, the 
parties were still discussing noneconomic proposals and had 
 DUFFY TOOL & STAMPING, LLC 303only begun discussing economic
 proposals. Even though nego-
tiations on November 16 and December 93 were almost singu-
larly focused on whether the Respondent had the right to uni-
laterally implement the new rule
s, the parties nevertheless con-
tinued to meet and talk well into the next year. The evidence 
discloses that even after the new work rules were unilaterally 
implemented on January 1, 199
8, the parties met two more 
times before the Respondent presented the Union with its last 
best offer on April 23, 1998. The evidence shows that the par-
ties resumed bargaining over economics on January 15 at which 
time the Respondent presented 
a new economic proposal. (Tr. 
408.) At the next bargaining se
ssion held on March 5 the Re-
spondent sought to justify its ec
onomic proposal by explaining 
the results of a survey that it had conducted. The session ulti-
mately ended with the Responde
nt telling the Union that it 
would prepare its last best offer. When the parties met again on 
May 27 the Union rejected the 
Respondent™s last best offer 
because it did not contain a union-security clause and dues-
checkoff clause. Thus, the evidence shows, and I conclude, that 
the parties were not legitimately at impasse on or before Janu-
ary 1, 1998.  
The Respondent alternatively argues that it had the right to 
unilaterally implement the new work rules because the new 
rules did not change existing policy. Rather, the Respondent 
asserts that the new work rules,
 including the attendance policy, 
merely provided a more detailed a
pplication of that policy. The 
argument is unconvincing. The 
testimony of the Respondent™s 
director of human resources, Pat 
Mastery, establishes that the 
attendance policy impl
emented in January 1998 was a written 
point based attendance policy, and very different from the ver-
bal policy, which it replaced. Indeed, prior to January 1, 1998, 
each instance of an attendance problem resulted in some form 
of discipline (verbal warning, written warning, etc.). Thus, the 
evidence establishes that the new attendance policy was not 
merely a refinement of an already existing policy. It was an 
entirely new policy and an entirel
y new approach to addressing 
attendance problems, which was not the result of negotiations 
with the Union. 
Regarding the other new work rules that were unilaterally 
implemented, Mastery™s testified 
that prior to January 1, 1998, 
the Respondent had 11 general wo
rk rules contained in two 
separate paragraphs of its ha
ndbook (GC Exhs. 6, 24). On No-
vember 16, 1997, the Respondent presented the union negotiat-
ing committee with the 20 new work rules, contained in two 

separate paragraphs some, but not 
all, of which correlated to the 
11 general rules in the Respondent handbook. (GC Exh. 7.) 

According to Mastery™s testimony, 5 of 12 rules contained in 
paragraph A of General Counsel Exhibit 7, were new and did 
not correlate to any rule in the handbook. These were: 
 A. 5. Sexual racial or ot
her types of harassment. 
. . .  . 
                                                          
                                                           
3 In its Br. at 25, the Respondent 
points out that Hill testified at the 
hearing that when the Respondent stated on December 9 that it was 
going to put the new work rules into effect on January 1, 1998, the 
Union took the position that they were at impasse. (Tr. 239Œ240.) The 

use of the term ﬁimpasseﬂ by the pa
rties does not necessarily imply that 
future bargaining would be futile. 
Westchester County Executive Com-
mittee, 142 NLRB 126, 127 fn. 2 (1963). Further, the overwhelming 
evidence shows that the parties return
ed to the bargaining table in Janu-
ary 1998, and continued to negotiate through May 1998. Thus, the 
parties™ conduct contradicts Hill™s asse
rtion that they were at impasse. 
8. Sleeping or other gross 
inattention to duty during 
work time. 
9. Misuse, disclosure, unaut
horized use, removal or 
falsification of Respondent r
ecords, documents or confi-dential information or other forms of dishonesty. 
10. Leaving Respondent pr
emises during work time 
without permission of a supervisor. 
 . . . . 
12. Smoking or use of any tobacco products in unau-
thorized areas. 
 Two of eight rules contained in
 paragraph B were new and did 
not correlate to any rule in the handbook. These were: 
 B. 3. Unauthorized distribution or posting of written or printed material. 
  4. Unauthorized entrance to the plant or offices. Un-
authorized admittance to the plant, by employees, of [sic] 
family members, or other non-employees. 
 The remaining work rules impl
emented on January 1 arguably 
correlate to a general work rule in the handbook. The evidence 

therefore shows that by Mastery™s own account, seven new 
rules had no correlation to the work rules in the Respondent™s 
handbook. Thus, contrary to the 
Respondent™s assertions, the new work rules are not merely a 
more detailed application of the work rules in existence prior to January 1, 1998. They are 
ﬁnewﬂ rules which are not addressed by the Respondent™s 
handbook.4  Finally, the Respondent asserts th
at it did not violate the Act 
by unilaterally implementing the new work rules because the 
Union waived its right to negotiate these rules. Specifically, the 
Respondent argues that the Union waived its right to bargain by 
(1) including an employer rules provision in its noneconomic 
proposal (R. Exh. 11, art. V) and (2) by conceding at the bar-
gaining table that the Respondent had the right to make the 
work rules. The Respondent™s po
sition is unpersuasive for sev-
eral reasons. 
First, the underlying premise of
 the argument, i.e., that the 
Union contractually waived the 
right to bargain by submitting 
an employer rules proposal, is erroneous. In order to have a 

contractual waiver, there has to be a contract. In this case, there 
is no contract, only a contract proposal, which was part of the 
Union™s overall noneconomic proposal that also included a 
grievance procedure, seniority, hours of work, and union-
security and dues-checkoff clauses, all of which were rejected 
by the Respondent. Thus, not only 
is there no contract, there is 
no evidence of an agreement on the employer rules provision 
(R. Exh. 11, art. V).  
In addition, even if the parties had agreed in negotiations on 
the language of article V, the language on its face does not 
establish a clear and unmistakable waiver. It states: 
 ARTICLE V  The Respondent shall establish, maintain, and enforce rules 
uniformly to insure orderly oper
ations. It is understood that 
such rules shall not be inconsis
tent or in conflict with any 
provisions of this agreement. The rules agreed to not be in 
conflict with the provisions of this agreement will be posted 
and will become effective upon posting. 
  4 The undisputed evidence further shows that as a result of the new 
rules unilaterally implemented on 
January 1, 1998, employees have 
been disciplined.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 304A plain reading of the proposed provision reflects that the Re-
spondent™s right to establish, maintain, and enforce the rules is 
based on the existence of a negotia
ted contract. In other words, 
the ﬁrightﬂ is not independent of
 the other terms and conditions 
of the negotiated agreement, it must be implemented consistent 
with the other provisions of the agreement. Because there was 
never a finalized agreement, 
the provision on its face has no 
force or effect. 
Nor does the evidence support the argument that the Union 
relinquished its right to bargain during negotiations. The credi-
ble testimony of both Hill and Bell shows that the union negoti-
ating committee opposed the unila
teral implementation of the 
new work rules on November 16 and December 9, 1997, as 
well as on January 15, 1998. While the Union did not want to 
write the work rules for the Respondent, the credible evidence 
shows that the Union wanted the right to review and discuss the 
rules prepared by the Respondent as a part of negotiations, as 
well as the right to grieve the application of those rules under a 
negotiated grievanc
e procedure.  
Finally, the Respondent asserts that the Union waived its 
right to bargain over the new work rules because it did not offer 
a counterproposal and because it re
fused to discuss the rules at the bargaining table. Contrary to that assertion, the evidence 
supports a reasonable inference that the new rules were pre-
sented as a fait accompli, which stifled any further negotiation 
on the subject. Hill™s credible te
stimony, as corroborated by 
Bell, shows that despite the Union™s opposition to the work 

rules, Rogers told Hill on December 9, that the Respondent was 
moving ahead as planned. As Hill and Bell testified, the reac-
tion of the union bargaining co
mmittee was that the Respondent 
had not left them anything to
 negotiate concerning the new 
work rules. Thus, the evidence as a whole 
shows that the Union did not 
waive its right to negotiate the 
new work rules and a new atten-
dance policy. Nor were the new 
work rules merely a more de-
tailed application of the existing work rules. The evidence also 

shows that at no time on or before January 1, 1998, were the 
parties legitimately at impasse. 
Accordingly, I find that on 
January 1, 1998, the Respondent
 unlawfully unilaterally im-
plemented the new work rules, including the new attendance 
policy, in violation of Section 8(a)(5) of the Act. 
b. The appropriate remedy 
The undisputed evidence shows that the Respondent has dis-
ciplined and discharged employees under the new work rules 
and the new attendance policy th
at were unilaterally imple-
mented on January 1, 1998. (Tr.
 97, 111.) In her opening state-
ment (Tr. 41) and in her posthea
ring brief at page 27, counsel 
for the General Counsel argues that as ﬁa remedy for the viola-
tion, Respondent should be ordered to rescind the new atten-
dance policy and work rules and any points issued to employ-
ees, [and] any discipline up to and including discharge should 
also be rescinded, and the affe
cted employees should be made 
whole.ﬂ I find that the requested
 relief is appropriate. In 
Boland 
Marine & Mfg. Co., 
225 NLRB 824, 825 (1976), the Board 
broadened the administrative la
w judge™s recommended Order, under similar circumstances, to 
require that the ﬁRespondent 
offer all employees discharged, su
spended, or otherwise denied 
work opportunities solely as a re
sult of the unilateral promulga-
tion of [work] rules immediate and full reinstatement to their 
former positions or, if they are 
not available, to substantially 
equivalent ones, without prejudice to their seniority or other 
rights and privileges, and to make whole those employees who 
are either discharged, suspended, or otherwise denied work 
opportunities solely as a result of
 the unilateral promulgation of [the work] rules.ﬂ In other words, the Board imposed a remedy 
to fully restore the status quo, 
which existed at the time of the Respondent™s unlawful actions.  
Although the Respondent acknowledges in its brief at page 
38 that the appropriate remedy is to restore the status quo ante, 

it argues that reinstatement and back pay are not proper for the 
former employees discharged pursuant to the new work rules 
and new attendance po
licy because they would have been dis-
charged for cause in any event under the old work rules. There 

is no evidence specifically s
howing who was discharged and 
for what reason. While this remedy is not intended to disturb 
any discipline, including discharge, which would have been 
warranted under the status quo ante
 work rules, I find that the 
issue of who is entitled to reinstatement and back pay is best 
reserved for a compliance proceeding.  
The Respondent also argues that
 any relief is time barred un-
der Section 10(b) of the Act because no unfair labor practice 
charge was filed on behalf of th
ese individuals. Suffice it to say 
that the Board™s orders normally extend beyond the rights of 
the charging parties to encompass every employee represented 
by the union who is affected by 
an employer™s unilateral policy 
actions, even those who have no
t filed individual unfair labor 
practice charges.  
B.  The Alleged Unlawful Suspension and Discharge
 1. Issue 
The issue is whether Benny Newby was unlawfully sus-
pended and discharged because of his union activity in viola-
tion of Section 8(a)(3) of the Act.  
2. Background Benny Newby was a member of the union bargaining com-
mittee. He began working for the Respondent at the Meeker 

Street plant in June 1984. For approximately 10 years, he was 
employed as a maintenance mechanic and the night-security 
person. In April 1994, Newby wa
s terminated by Supervisor 
Mike Newton for having a bad attitude. The next day, Newby 

spoke with James Cook, the Respondent™s vice president, about 
getting his job back. Because Cook knew that the personal dy-
namics between Newby and Newt
on were not the best, it was arranged for Newby to work at the Respondent™s 8
th Street 
plant. Newby accepted a position 
in the fabrication department 
of the 8th Street plant at the same pay rate. 
When the Union unsuccessfully sought to organize the Re-
spondent™s employees in 1994, Ne
wby distributed authorization 
cards to employees at the 8
th Street plant and wore a union hat to work each day. When the Union made a second attempt to 

organize the Respondent™s em
ployees in 1996, Newby was 
similarly involved in the union
 organizing campaign. At the 
Board-conducted election, which the Union won, Newby was a 
union observer. He subsequently 
was elected a member of the 
union negotiating committee and attended every negotiating 
session, except two. During the course of negotiations, Newby received three dis-
ciplinary warnings (a verbal and two written warnings). In Feb-
ruary 1998, he was placed in fi
nal warning status and advised 
that any further disciplinary or work rule violation would result 
ﬁin the next disciplinary step, which is discharge.ﬂ (GC Exh. 
 DUFFY TOOL & STAMPING, LLC 30511.) Between March 30ŒApril 4,
 1998, Newby was cited for 
three rules violations, suspended, and discharged.   
3. Newby™s three disciplinary warnings which led to final warn-
ing status On September 30, 1997, Assistant Group Leader Dave Garr 
told Group Leader Ted Dailey that Newby and coworker Bret 
Miles were talking too much during working hours and that 
they were not getting the job done. Dailey had previously spo-
ken to both individuals about being productive during working 
hours. Both Newby and Miles received oral warnings for being 
unproductive. (GC Exh. 9; R. Exh. 22.) 
When Human Resources Manage
r Patti Dailey asked Newby 
to sign the documentation reflect
ing that he had received a 
verbal warning, he refused and handed it back to her. Accord-

ing to Group Leader Ted Dailey, who was present during this 
conversation, Newby stated, ﬁYou 
know that™s bullshit. I™m not 
going to sign it.ﬂ (Tr. 356.) On the signature line, Ted Dailey 

wrote, ﬁrefused to signﬂ along with his initials. At the hearing, 
Newby could not remember the circumstances surrounding the 
warning and did not recall receiving a verbal warning. There is 
no evidence that Newby filed an unfair labor practice alleging 
that the verbal warning was motivated by union activity. 
On November 13, 1997, Newby received a written warning 
for improper conduct. He had applied for a loan secured by his 
401(k) plan, which required certain forms to be completed. 
When he went to the front office to pickup the paperwork, 
Newby objected to answering questi
ons pertaining to his wife™s 
salary. He became irate, gave the paperwork back to Employ-

ment Coordinator Brandi Tanselle and told her, ﬁ[t]ell whoever 
wants this to stick itﬂ (Tr. 
288). A nonemployee was waiting in 
the reception area a short distance away within view and ear-

shot. The following day Newby received a written warning by 
Human Resource Director Pat Ma
stery for being uncooperative, 
offensive, and disrespectful to Tanselle in the presence of a 

vendor representative. When Mastery asked Newby, ﬁWho did 

you mean to stick it? Me?ﬂ Ne
wby replied, ﬁWhoever wants the 
paper work done.ﬂ Newby testified that he ﬁmeant no disre-

spect,ﬂ but refused to sign the wa
rning. Newby further testified 
that after receiving the written warning, he apologized to Tan-

selle for his conduct. Newby did 
not deny the occurrence or file 
an unfair labor practice charge alleging that it was motivated by 

union activity. 
On February 10, 1998, at about
 11:20 a.m. or 5 minutes be-fore quitting time, Newby went into the main office ostensibly 
to obtain copies of evalua
tion reports from Tanselle.
5  The next 
day, Mastery gave Newby a written warning for being out of 

his work area before cleanup 
time without prior approval. Mas-
tery testified that Newby intimated to him that he had witnesses 
who could prove that he went to the main office after the 11:25 
a.m. bell had rung, but neve
r produced them. Newby was 
shown the written warning, but refused to sign it. Notably, the 
warning stated, ﬁThis is a final wa
rning . . . another violation of 
this, or other, work rule will result in the next disciplinary step, 

which is discharge.ﬂ Newby did not file an unfair labor practice 
charge alleging that he received the written warning because of 
his union activity. Thus, by March 1998, Newby was in ﬁfinal 
warningﬂ disciplinary status. 
                                                          
                                                           
5 At 11:25 a.m. each day, a bell ri
ngs in the 8th Street plant signaling 
a 5-minute cleanup time before lunch. 
4. The incidents immediately preceding Newby™s suspension 
and discharge 
On March 30, 1998, Newby went to the breakroom for the 
designated 8:30Œ8:40 a.m. break. After getting a cup of coffee, 
he sat at a booth with employees Pat Kroger and Shirley 
Carnes. The three discussed ho
w contract negotiations were 
proceeding. When the bell rang at 8:40 a.m., Newby inadver-
tently spilled his coffee on the table as he was getting up to 
leave. Carnes had to wait for Newby to clean up some of the 
coffee before she could leave the booth and return to work. 
Kroger stayed behind to help 
Newby wipe up the mess. They 
continued to talk about negotia
tions while they cleaned up the 
coffee. In the meantime, Supervisor 
Chuck Davis entered the break-
room to get a cup of coffee. 
Newby was unaware of his pres-
ence until he heard Davis state that their break was over and it 
was time to get back to work. Newby testified that when he told 
Davis, ﬁI™m cleaning up my me
ss,ﬂ Davis responded, ﬁI know 
what you are doing. Go back to your department.ﬂ (Tr. 281.) 

Newby and Kroger testified that while they were cleaning up 
the coffee, other employees were throwing away their trash and 
returning from the outside smoking area. 
Although Newby was not disciplined for this incident on that 
day, Supervisor Davis comple
ted a ﬁSupervisor/Group Leader 
Documentation Formﬂ noting that on March 31, 1998,
6 at 8:42 a.m., Newby was in the breakroom ﬁtalking union to some 
other employee Shirley Carnes.ﬂ Da
vis also noted that when he 
told Newby and Carnes that th
eir break was over, Newby re-
sponded, ﬁO.K.ﬂ and the two left the breakroom.
7 (GC Exh. 12.)  At about 2:30 p.m., later that 
day, Assistant Production Man-
ager Chris Davis encountered Newby in the breakroom getting 

a cup of coffee after the regular breaktime had ended.
8 Newby testified that Davis stated, ﬁAha, I got you,ﬂ and that he replied, 

ﬁYeah, you do.ﬂ According to Newby, he explained to Davis 
that he needed a cup of coffee because he had a headache. 

Nothing more was said. Davis testified that while he may have 
said, ﬁHelloﬂ to Newby, he denied saying anything else. He 
specifically denied saying, ﬁI got you.ﬂ For demeanor, and 
other reasons, I credit Davis™ account of the breakroom encoun-ter.  
Realizing that he was in the breakroom during nonworking 
time without authorization, Newby immediately went to see his 
group leader Bill Cook to explain what happened. According to 

Newby, Cook passed off the incident and effectively told 
Newby to consider their conv
ersation a counseling session. 
Newby did not receive an oral or written warning. 
On April 3, 1998, while working in the fabricating depart-
ment, Newby folded over two pairs of cardboard welding 
gloves, wrapped tape around them
, and tossed the softball size 
object toward employee Tim Smith, who was welding ap-
proximately 25Œ30 feet away. As Smith reached up to deflect 
the object, Group Leader Lorraine Tarr walked by Smith. When 
Tarr looked in the direction from which the object came, she 
saw Newby standing and grinning. Smith batted down the ob-
 6 The evidence, including the credib
le testimony of Shirley Carnes, 
discloses that the actual date of the incident was March 30, 1998. 
7 This particular form is an internal document used by the Respon-
dent to note certain events.  
8 The 8th Street plant workforce takes its afternoon break from 1:50Œ
2 p.m. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 306ject and told Tarr, ﬁI didn™t do it.ﬂ (Tr. 369.) Newby testified 
that Tarr stated, ﬁTim, throw it back, that™s what you™re sup-
posed to do with it.ﬂ (Tr. 328.) Tarr denied making the com-
ment. For demeanor reasons, I cr
edit Tarr™s testimony. Tarr 
also credibly testified that when Smith disclaimed any in-
volvement in the incident her 
only comment to him was, ﬁI 
know.ﬂ (Tr. 369.)  
Minutes later, Newby went to
 see Smith™s supervisor, Jeff 
Fillman. Newby testified that he wanted to make sure that 

Smith did not get reprimanded for 
something he did not do. (Tr. 330.) Fillman noted the visit by Newby on a Supervisor/Group 
Leader Documentation Form. (GC Exh. 25.) When Fillman 
asked Newby why he was reporting 
the incident to him, Newby 
responded, ﬁI don™t want Tim to get into trouble from this. 

Raine (Lorraine Tarr) saw what
 happened and you know she 
takes everything upfront.ﬂ  Fi
llman also questioned Tarr about 
what occurred. He reminded her that she needed to document 

the incident, which she did. (GC 
Exh. 24.) Tarr credibly testi-
fied that she would have documented the incident anyway be-

cause horseplay has to be reported. Newby, however, did not 
receive a disciplinary warning at the time of the incident. 
Rather, on April 6, Newby was called to the human re-
sources office. Patti Dailey, in th
e presence of Supervisor Mike 
Newton,9 told Newby that he was being suspended pending 
termination because he had been seen in the breakroom getting 
coffee during nonbreaktime and because he had been late leav-
ing the breakroom earlier the same day. She also mentioned the 
horseplay incident involving th
e gloves wrapped in a ball. 
On April 7, 1998, 2 days 
after Newby was suspended, 
Carnes received a verbal warning (GC Exh. 21) for the coffee 
spill incident on March 30. Because she was 2 minutes late 
leaving the breakroom, Carnes was considered absent from her 
assigned duties in violation of an
 unspecified policy/procedure.  
On April 9, Patti Dailey phoned Newby at home to ask him 
to come to the plant. The next day, when Newby arrived at 
Dailey™s office, she told him that he was being terminated for 
violation of Respondent rules,
 but she did not elaborate. 
5. Analysis and findings 
In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board 
established an analytical frame
work for deciding discrimination 
cases turning on employer mo
tivation. The General Counsel 
must persuasively establish that
 the evidence supports an infer-
ence that protected conduct was a motivating factor in the em-
ployer™s decision.
10 To do so, there must be evidence of pro-
tected activity, knowledge, animus or hostility, and adverse 
action, which tends to encourage or discourage the protected 
activity. 
Farmer Bros. Co., 
303 NLRB 638, 649 (1991). Infer-
ences of animus and unlawful motive may be inferred from the 
total circumstances proved and in some circumstances may be 
inferred in the absence of direct evidence. 
Fluor Daniel, Inc., 
304 NLRB 970 (1991). Once accomplished, the burden shifts to 

the employer to persuasively 
establish by a preponderance of 
the evidence that it would have made the same decision even in 

the absence of protected activity or that the reasons for the de-
cision are not pretextual. 
 T&J Trucking Co., 
316 NLRB 771 
(1995).                                                            
 9 Mike Newton was the supervisor who terminated Newby at the 
Meeker Street plant in 1994. 
10 Manno Electric, 
321 NLRB 278, 280 fn. 12 (1996). 
a. The General Counsel™s case 
There is no dispute that Newby was an active union member, 
who was known as such to the Respondent. He solicited au-
thorization cards, was an electio
n observer for the Union, and a 
member of the union bargaining committee. Two documents 
(G.C. Exhs. 12 & 13) unequivocall
y reflect that the Respondent 
was aware of Newby™s prounion support.  
The evidence also supports a 
reasonable inference of anti-
union animus. Newby™s susp
ension and discharge was 
prompted, in part, by the March 30th coffee spill incident. 
However, the undisputed evidence shows that Newby, Kroger, 
and Carnes were not alone while they wiped up the coffee. 
Other employees were still m
illing about the breakroom, but 
nothing was said to them. Only the trio, who was talking about 
the Union as they cleaned, was to
ld to ﬁquit talking about the 
things you™re talking aboutﬂ and to get back to work. (Tr. 53.) 

Even though they promptly complied, Supervisor Chuck Davis 
made a written notation that Ne
wby was ﬁtalking union to some 
other employeeﬂ in the breakr
oom 2 minutes after break was 
over. (GC Exh. 12.) Thus, the 
evidence supports a reasonable inference that the trio was singled out for ﬁtalking union.ﬂ  
In addition, none of the other employees who lingered in the 
breakroom after the bell had rung was subsequently written up 
or disciplined for not immediately returning to work. Nor is 
there evidence that any employee, prior to March 30, was ever 
disciplined for leaving the breakroom a few minutes late. 
Rather, the evidence shows that on January 26, 1998, employee 
Joe Kirkpatrick returned to his work area 5 minutes after the 
bell had rung. Unlike Newby, Kir
kpatrick was not disciplined, 
even though he could not explain why he was late. Although 
Kirkpatrick was counseled, warned, and eventually discharged 
at the end of March 1998, his failure to immediately return to 
work on January 26 was never mentioned in connection with 
any subsequent discipline, including discharge. (G.C. Exh. 17.) 
Thus, the evidence supports a reasonable inference that by dis-
ciplining Newby for leaving the breakroom 2 minutes late, the 
Respondent treated him differently than other employees be-
cause of his union activity. 
Finally, the evidence shows that the only other employee to 
be disciplined for leaving the breakroom late was Shirley Car-
nes, the person who helped Newby cleanup the coffee spill. On 
April 7, she received a verbal warning for being absent from 
assigned duties on March 30. That was 7 days after the fact and 
more notably 1 day after Newby 
was suspended. The timing of 
the delayed warning is suspect.  
In addition, Carnes testified that when she received the warn-
ing she told Patti Dailey that there were rumors circulating that 

Newby was suspended for talking about the Union in the break-
room. Carnes told Dailey that she did not ask Newby about the 
Union while they wiped up the coffee. The implication is that 
Carnes had the impression that she was receiving a warning for 
that reason. Instead of disavowing that notion, Dailey cultivated 
it by telling Carnes to write on the warning that she ﬁdidn™t ask 
him about the Union.ﬂ Dailey™s remarks are further evidence 
that the discipline was based on union activity. 
Thus, the circumstances viewed as a whole warrant an infer-
ence that the Respondent™s reasons for suspending and dis-
charging Newby at least in part were unlawfully motivated. I 
therefore find that the General Counsel has submitted enough 
evidence to sustain his initial 
evidentiary burden. The Respon-
dent must demonstrate that it 
would have suspended and dis-
charge Newby, even in the absence of his union activity. 
 DUFFY TOOL & STAMPING, LLC 307b. The countervailing evidence 
The countervailing evidence shows that Newby was in final 
warning status on March 30, 1998.
 He had received a verbal 
and two written warnings between September 1997 and 
March 1998. The second written warning issued on February 
23, 1998, stated, ﬁ[t]his is a final 
warning . . .  another violation 
of this, or other, work rule will result in the next disciplinary 

step, which is discharge.ﬂ (GC Exh. 11.) The evidence also 
shows that this discipline was administered in a manner consis-
tent with Respondent™s disciplina
ry policy as stated in its hand-
book. (GC Exh. 6, p. 23.)  
The countervailing evidence also shows that Newby™s con-
duct on March 30 and April 3 wa
s improper. Newby admitted 
as much at the hearing. He testified that after Supervisor Davis 

found him in the breakroom get
ting coffee without permission 
during working hours, he immedi
ately reported himself to his 
group leader. He further testified that after throwing the card-
board gloves wrapped in tape at
 employee Smith, he went to 
see Smith™s supervisor to accep
t responsibility for the horseplay 
so that Smith would 
not be disciplined. 
Newby™s conduct, that is, bein
g absent from assigned duties 
while at work and engaging in horseplay, also violated the 
status quo ante work rules in effect prior to January 1, 1998. 
(Tr. 24; GC Exhs. 6 & 7.) Th
e evidence further shows that 
other employees had been disciplined prior to January 1 for 
being out of their work areas without permission (Steve How-ard, Tom Priddy, Mike Chapman, and Andy Racer) (R. Exh. 

22) and for engaging in horseplay (Steve Howard) (R. Exh. 19). 
Thus, with respect to getting coffee in the breakroom during 
nonbreaktime and horseplay, the evidence shows that Newby 
was treated the same as other employees who violated the 
status quo ante work rules. 
Counsel for the General Counsel nevertheless argues that 
these infractions are relativel
y minor and do not warrant sus-
pension and discharg
e. Relying on the personnel records of 
former employees William Farber, Steve Howard, and Joe 
Kirkpatrick, he points out that 
each of these individuals com-
mitted similar infractions, but was not discharged because of it. 

The position is untenable. The evid
ence shows that all of these 
individuals received some form of discipline ranging from 

counseling to written warning for being out of their work area 
without authorization or horse
play, but none was discharged 
because none of them was in final warning status at the time. 
Further, the evidence shows that eventually Kirkpatrick and 
Howard were discharged, even though they were never placed 
in final warning status. Moreove
r, Farber, who eventually was 
placed in final warning status, was discharged for the very next 
infraction. (GC Exh. 17Œ20.) 
On balance, I find from the total circumstances proved that 
the Respondent would have susp
ended and discharged Newby 
because of these other two infractions, notwithstanding the 
coffee spill incident, and notwithstanding his union activity. I 
therefore find that the Respondent has sustained its burden in 
this matter. 
Accordingly, I shall recommend th
at the allegations of para-
graphs 5 and 8 of the amended consolidated complaint be dis-
missed. 
C.  The Alleged Relationship 
Between the New Work Rule 
and Newby™s Suspension and Discharge
 Paragraph 7(d) of the amended consolidated complaint al-
leges that Newby™s suspension and discharge resulted from the 
Respondent™s enforcement of the new work rules that were 
unlawfully implem
ented on January 1, 1998. The evidence does 
not support this allegation. Ra
ther, as noted above, absence 
from assigned duties while at work
 and engaging in horseplay 
also violated the work rules in effect prior to January 1, 1998. 

(Tr. 24; GC Exhs. 6 & 7.) The evidence also shows that prior to 
January 1 other employees also 
had been disciplined for being 
out of their work areas wit
hout permission (Steve Howard, 

Tom Priddy, Mike Chapman, and Andy Racer) (R. Exh. 22) 
and for engaging in horseplay
 (Steve Howard) (R. Exh.19). 
Accordingly, I shall recommend that paragraphs 7(d) and 9, 
as the latter relates to paragraphs 5 and 7(d) of the amended 
consolidated complain
t, be dismissed. CONCLUSIONS OF 
LAW 1. By unilaterally implementi
ng new work rules and a new 
attendance policy in the absence of a legitimate impasse in 
negotiations, the Respondent has 
engaged in unfair labor prac-
tices affecting commerce within the meaning of Section 8(a)(1) 
and (5) and Section 2(6)
 and (7) of the Act. 
2. By disciplining employees,
 including discharge, pursuant 
to the unilaterally implemented new work rules and new atten-
dance policy, the Respondent viol
ated Section 8(a)(1) and (5) 
of the Act. 3. The Respondent did not engage in any other unfair labor 
practice alleged in the amended consolidated complaint in vio-
lation of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent shall cancel, wi
thdraw, and rescind the new 
work rules, including the new attendance policy,
 unilaterally implemented on January 1, 1998,
 as to the employees repre-
sented by the Union. The Respondent shall remove from the 
personnel files of all bargaining unit employees all disciplinary 
warnings and/or supervisor/group leader documentation forms 

issued, since January 1, 1998, for violating the unilaterally 
implemented new work rules, including the new attendance 
policy, and shall offer all bargaining unit employees dis-
charged, suspended, or otherwis
e denied work opportunities as a result of the unilateral promulgation of those work rules 
and/or attendance policy, imme
diate and full reinstatement to 
their former positions or, if they
 are not available, to substan-
tially equivalent ones, without prejudice to their seniority or 
other rights and privileges. 
Boland Marine & Mfg. Co., 
225 
NLRB 824 (1976), enfd. 562 F.2d 1259 (5th Cir. 1977). It 
should be pointed out again that this remedy is not intended to 
disturb any discipline, including
 discharge, which would have resulted under the status quo ante work rules or attendance 
policy. The Respondent shall ma
ke whole all employees who 
were discharged, suspended, or otherwise denied work oppor-

tunities as a result of the unilateral implementation of the work 
rules and attendance policy for any loss of earnings and other 
benefits, computed on a quarterly basis from the date of dis-
charge, suspension, or otherwise 
denied work opportunity, less 
any net interim earnings, as prescribed in 
F. W. Woolworth Co., 
90 NLRB 289 (1950), plus interest as computed as 
New Hori-zons for the Retarded, 
283 NLRB 1173 (1987).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 308On these findings of fact and conclusions of law and on the entire record, I issue the following recommended11 ORDER The Respondent, Duffy Tool & Stamping, L.L.C., Muncie, Indiana, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Revising, expanding, implementing, and thereafter en-forcing work rules, including attendance policy, governing employees represented by International Union, United Auto-mobile, Aerospace & Agricultural Implement Workers of America (the Union), without bargaining with the Union to a legitimate impasse. (b) Disciplining, including discharging, any employees rep-resented by the Union, pursuant to the work rules and atten-dance policy unilaterally implemented on January 1, 1998. (c) In any like or related manner interfering with the efforts of the Union to bargain collectively on behalf of the employees it represents. 2. Take the following affirmative action necessary to effec-tuate the policies of the Act. (a) Cancel, withdraw, and rescind the work rules, including the attendance policy, unilaterally implemented on January 1, 1998, as to employees represented by the Union. (b) Remove all disciplinary warnings, including supervi-sor/group leader documentation forms, which rely on and/or reference in any way the work rules, including the attendance policy, unilaterally implemented on January 1, 1998, from the personnel files of employees who are represented by the Union for purposes of collective bargaining. (c) Offer all employees discharged, suspended, or otherwise denied work opportunities as a result of the work rules, includ-ing the attendance policy, unilaterally implemented on January 1, 1998, immediate and full reinstatement to their former posi-tions or, if they are not available, to substantially equivalent ones, without prejudice to their seniority or other rights and privileges.  (d) Make whole all employees who were discharged, sus-pended, or otherwise denied work opportunities as a result of the unilateral implementation of the above rules in the manner set forth in the remedy section of this decision.                                                                                                                      11 If no exceptions are filed as provided by Sec. 102.46 of the Board™s Rules and Regulations, the findings, conclusions, and recom-mended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all purposes. (e) Upon request, bargain with the Union about the revision, expansion, implementation, and/or enforcement of work rules, including the attendance policy, governing the employees rep-resented by the Union and embody in a signed agreement any understanding reached. (f) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all pay-roll records, social security records, timecards, personnel re-cords and reports, and all other records, including electronic copy of the records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Or-der. (g) Within 14 days after service by the Region, post at its Meeker Avenue and 8th Street plants in Muncie, Indiana, cop-ies of the attached notice marked ﬁAppendix.ﬂ12 Copies of the notice, on forms provided by the Regional Director for Region 25, after being signed by the Respondent™s authorized represen-tative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employ-ees employed by the Respondent at any time since January 1, 1998. (h) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. IT IS FURTHER ORDERED that the amended consolidated com-plaint is dismissed insofar as it alleges violations of the Act not specifically found.   12 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ  